Citation Nr: 0004727	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-13 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
operative sinusitis with headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1956 to 
March 1957 and from February 1958 to June 1963.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decision from the Muskogee, Oklahoma, Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for sinusitis as 10 percent disabling.  
The January 1996 rating decision denied service connection 
for headaches and granted service connection for sinusitis as 
10 percent disabling.  The March 1997 rating decision 
continued a 10 percent evaluation for postoperative sinusitis 
with headaches.  

A September 1998 Board decision remanded the case for 
additional medical records and a VA examination and to inform 
the veteran of new rating criteria.  This matter is now 
before the Board for final appellate review.  


FINDINGS OF FACT

1.  The medical evidence shows at least 3 episodes per year 
of sinusitis, with headaches, that require long-term 
antibiotic treatment.  

2.  The medical evidence does not show chronic osteomyelitis, 
repeated curettage, or purulent discharge or crusting.  


CONCLUSION OF LAW

The criteria are met for an increased rating to 30 percent 
for post-operative sinusitis with headaches.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.97, 
Diagnostic Code 6513 (1999) (effective October 7, 1996); 
38 C.F.R. § 4.97, Diagnostic Code 6513 (1996) (effective 
prior to October 7, 1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran fractured his skull, right zygoma, and nose in a 
1960 car accident and underwent surgery.  After active duty, 
the veteran served in the military reserves and worked as a 
civilian police officer.  In October 1979, he underwent a 
radical right maxillary antrotomy.  

The veteran underwent a VA examination in August 1995.  He 
complained of chronic sinusitis.  He reported surgery on a 
skull fracture and fractured right zygoma and nose in 1960 
and subsequent surgery on his right maxillary sinus.  He 
reported occasional infections, severe headaches, and 
difficulty breathing.  Physical examination revealed that the 
external nose was displaced to the left and the nasal septum 
was markedly deviated to the left.  The floor of the nose was 
clear, and the inferior and middle meatus were normal in 
size.  The middle meatus was clean.  There were no polyps and 
no purulence.  The diagnoses included headaches secondary to 
old fractured right maxilla.  The August 1995 impression of 
the skull x-rays was a slight clouding of the right maxillary 
antrum suggesting chronic sinusitis changes.  The skull films 
were otherwise within normal limits.   At the headache 
examination, the veteran reported that he developed headaches 
in the hospital in 1960 that still continued.  The headaches 
occurred every 1-2 months, averaged 2 days, and lasted up to 
3-4 days.  The headaches manifested as a sharp pain in the 
back of the head, with intensity of 6-7 if 10 represented 
maximum pain.  He experienced occasional nausea or nervous 
stomach when he had headaches.  He had no aura, visual 
changes, or neurological symptoms associated with the 
headaches except occasional dizziness.  He had photophobia 
and phonophobia with the headaches and had to sit in a dark, 
quiet room when he had headaches.  If he was working, he had 
to perform his duties despite the headaches.  He stated that 
he usually "ate aspirin" when he had headaches.  The 
veteran currently worked as a police officer and planned to 
retire in 6 months.  The diagnosis was migraine headaches.  
The examiner opined that it was very likely that the migraine 
headaches were post-concussive migraines.  

In October 1995, J. Metcalf, M.D., opined that the veteran 
had sustained 30 percent permanent impairment due to chronic 
maxillary sinusitis secondary to the 1960 injury to his 
maxillary sinus.  

Four November 1995 color photos, each 3 inches x 4 inches, 
showed the veteran's face from the front view, left profile, 
left angle, and right angle.  In the front view, the 
veteran's nose appeared to rest very slightly to his left.  

The July 1996 notice of disagreement alleged that the veteran 
had repeated severe symptoms of sinusitis and severe, 
frequent headaches.  

The veteran underwent a VA examination in August 1996.  The 
veteran reported recurrent infections 4-5 times per year.  He 
required antibiotics, and he complained of difficulty 
breathing through his nose.  The diagnoses included chronic 
right maxillary sinusitis, and the examiner opined that there 
was no evidence of osteomyelitis.  

The veteran's private physician, J. O'Keefe, M.D., treated 
him for sinusitis.  In July 1996, the veteran reported a 
yellow sinus infection and facial pain, and the assessment 
was acute sinusitis.  Dr. O'Keefe's July 1996 letter stated 
that the October 1985 operative report stated that the 
lateral wall of the maxilla was eroded and that the bone was 
debrided or fragments removed.  Dr. O'Keefe opined that this 
constituted infection in the bone or osteomyelitis.  In 
December 1996, the veteran reported a yellow and green 
draining sinus infection.  The assessment was acute 
sinusitis.  The April 1997 assessment was sinusitis.  The 
August 1997 assessment was sinusitis.  In April 1998, the 
veteran complained of facial pain and tiredness, and the 
examiner noted tenderness over the right maxilla, purulent 
post-nasal drip.  The diagnosis was acute sinusitis.  In 
October 1998, the veteran reported sinus congestion.  Dr. 
O'Keefe's October 1998 letter documented a lengthy list of 
medications used to treat the veteran for chronic, acute 
sinusitis.  The medications were prescribed for 30-90 days 
and issued in sets of 1-12 refills at a time from 1996 
through 1998.  In the April 1997 appeal, the veteran also 
alleged that, many times, he called for medications sometimes 
without an official office visit, and he requested a 50 
percent evaluation for chronic sinusitis.  

The veteran underwent a VA examination in January 1999.  The 
examiner reviewed the claims file.  The veteran reported that 
he was injured in a 1960 auto accident.  Since then, he had 
repeated bouts of sinusitis and 4 Caldwell-Luc operations in 
1966, 1967, 1976, and 1979.  The veteran reported 3 episodes 
of infection per year, treated with antibiotics with good 
response.  The December 1998 computed tomography (CT) 
impression included post surgical changes of the right 
maxillary sinus and right nasal cavity with no evidence of 
complication and a retention cyst in the left maxillary 
sinus.  After physical examination and review of the CT scan, 
the examiner opined that the veteran had moderately severe 
recurrent sinusitis characterized by pain, fever, headache, 
and congestion, which was secondary to injury and repair of 
maxillary sinus scarring.  With infections, the veteran was 
unable to do physical work such as lifting because it 
affected his concentration.  When the infections cleared up, 
after 7-10 days of treatment, the veteran was able to do any 
degree of physical labor.  The veteran had approximately 3 
episodes of infection per year that required medical 
treatment.  

The representative's August 1999 statement asserted that the 
RO had accomplished the administration requirements of the 
September 1998 remand.  

In December 1996, the veteran stated that he had no further 
records in his possession, and in January 2000, the veteran 
declined the opportunity for a hearing.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

Under the old criteria, effective prior to October 7, 1996, 
moderate chronic sinusitis, with discharge or crusting or 
scabbing, infrequent headaches, is entitled to a 10 percent 
evaluation.  Severe chronic sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence, is 
entitled to a 30 percent evaluation.  Postoperative chronic 
sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations, is entitled to a 50 
percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(1999) (effective prior to October 7, 1996).  

Under the new criteria, effective October 7, 1996, chronic 
sinusitis, with one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, is entitled to a 10 
percent evaluation.  Chronic sinusitis, with three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapaciting episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, is entitled to a 30 percent rating.  
Chronic sinusitis, following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries, is 
entitled to a 50 percent evaluation.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1999) (effective October 7, 1996).  

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, impairment resulting from sinusitis must be 
evaluated under the criteria, old or new, that are more 
beneficial to the veteran.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The veteran's claim for a rating in excess of the current 10 
percent for post-operative sinusitis with headaches is well 
grounded.  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).  

An increased rating of 30 percent is warranted under the new 
criteria of 38 C.F.R. § 4.97, Diagnostic Code 6513 (1999) 
(effective October 7, 1996).  The veteran's maxillary 
sinusitis is chronic because medical records show ongoing 
treatment for repeated episodes of sinusitis over the last 40 
years.  More recently, the veteran was diagnosed with acute 
sinusitis in July 1996, December 1996, April 1997, August 
1997, and April 1998.  In January 1999, the veteran reported 
3 episodes of sinus infection per year that required 
treatment with antibiotics, and medication records show 
refills of antibiotics for minimum doses of 30 days at a 
time.  

Likewise, an increased rating of 30 percent is warranted 
under the old criteria of 38 C.F.R. § 4.97, Diagnostic Code 
6513 (1996) (effective prior to October 7, 1996).  The 
veteran has chronic sinusitis and severe and frequent 
headaches.  The January 1999 examiner opined that the 
veteran's moderately severe recurrent sinusitis is 
characterized by headache secondary to the maxillary injury.  
The veteran described sharp, painful headaches that 
manifested 6-12 times per year, incapacitating him for up to 
3-4 days at a time.  The benefit of the doubt has been 
resolved in the veteran's favor to this extent. 38 U.S.C.A. 
§ 5107.

Although the veteran has chronic sinusitis and has undergone 
radical maxillary surgery, a 50 percent rating is not 
warranted under the new criteria of Diagnostic Code 6513 
because the medical evidence does not show chronic 
osteomyelitis or purulent discharge or crusting.  Although 
Dr. O'Keefe opined that osteomyelitis existed in October 
1985, the August 1996 examiner found no current evidence of 
osteomyelitis.  Although the April 1998 examiner noted 
purulent post-nasal drip at that time, the January 1999 
examiner noted that infections cleared up after 7-10 days of 
treatment.  

Likewise, a 50 percent rating is not warranted under the old 
criteria of Diagnostic Code 6513.  Although the veteran has 
chronic sinusitis following the radical right maxillary 
antrotomy, the medical evidence does not show chronic 
osteomyelitis, repeated curettage, or severe symptoms.  
Rather, the January 1999 examiner characterized the veteran's 
sinusitis with headaches as moderately severe, and he noted 
that the veteran could perform any degree of physical labor 
after the infections cleared with 7-10 days of treatment.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  


ORDER

Entitlement to a 30 percent evaluation is granted, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

